Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			              	Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,

In claim 1, “the glasses frame (1) is provided with an insertion groove (12) in elastic clamping fit with the insertion end (24)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 2, “the insertion end (24) is provided with a clamping piece (5); a clamping groove (6) in elastic clamping fit with the clamping piece (5) is arranged on the side wall, opposite to the clamping piece (5), of the insertion groove (12)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

	
         Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsai (7,922,320).
Regarding claims 1 and 2, Tsai discloses eyeglass with a mountable frame a glasses frame (11), glasses legs (3) connected to two sides of the glasses frame (11), and a lens assembly (2) detachably fit with the glasses frame (11), the lens assembly (2) comprising a frame (21) and a lens (22).
The difference between the claimed invention and the Tsai reference is a reversal parts of the connection of the glasses frame and the lens assembly. 
Claims 1 and 2 claiming an insertion end (24) is arranged on the frame (22); the glasses frame (1) is provided with an insertion groove (12) in elastic clamping fit with the insertion end (24); whereas Tsai reference discloses the insertion groove (27) is arranged on the frame (21) and the glasses frame (11) is provided with an insertion end (14) in elastic clamping fit with the insertion groove (27) (see figures 1-3 and the related disclosure).
	It would have been obvious to one having skill in the art at the time the invention was made to make an insertion end is arranged on the frame; the glasses frame is provided with an insertion groove in elastic clamping fit with the insertion end , since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.	  

    Allowable Subject Matter	
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

6/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872